Exhibit 10.31

FIRST AMENDMENT TO AMENDED AND RESTATED FINANCING AGREEMENT

 

                THIS FIRST AMENDMENT TO AMENDED AND RESTATED FINANCING AGREEMENT
(this “Amendment”) is made and entered into as of this 31st day of December,
2001, by and among THE CIT GROUP/BUSINESS CREDIT, INC. a New York corporation
(hereinafter “CITBC”), in its individual capacity and as Agent (hereinafter the
“Agent”) for itself and any other party hereafter becoming a Lender pursuant to
Section 13 of the Agreement (as hereinafter defined), each individually
sometimes referred to as a “Lender” and collectively the “Lenders”), Lone Star
Technologies, Inc.  (herein “Parent”), a Delaware corporation, Lone Star Steel
Company (herein “LSSC”), a Delaware corporation, Fintube Technologies, Inc.
(herein “FTI”), an Oklahoma corporation, Lone Star Logistics, Inc., a Texas
corporation (“Logistics”), T&N Lone Star Warehouse Co., a Texas corporation
(“T&N Warehouse”), Texas & Northern Railway Company, a Texas corporation (“T&N
Railway”), Fintube Canada, Inc., a Delaware corporation (“FCI”) and Bellville
Tube Company, L.P., a Texas limited partnership, as successor in interest by
conversion to Bellville Tube Corporation, a Texas corporation (“BTCLP”), (herein
Parent, LSSC, FTI, Logistics, T&N Warehouse, T&N Railway, FCI and BTCLP each
individually a “Company” and collectively as the “Companies”), Environmental
Holdings, Inc., a Delaware corporation (“EHI”), Zinklahoma, Inc., a Delaware
corporation (“Zinklahoma”), Lone Star Steel International, Inc., a Delaware
corporation (“Steel International”), Lone Star Steel Sales Company, a Delaware
corporation (“Steel Sales”), Rotac, Inc., a Texas corporation (“Rotac”), and,
Lone Star ST Holdings, Inc., a Delaware corporation (“ST Holdings”), (herein
EHI, Zinklahoma, Steel International, Steel Sales, Rotac, and ST Holdings each
individually as “Guarantor” and collectively as the “Guarantors”), Bellville
Tube General, LLC, a Nevada limited liability company (“BTG”) and Bellville Tube
Limited, LLC, a Nevada limited liability company (“BTL”) (herein BTG and BTL
each individually as “New Obligor” and collectively as the “New Obligors”).

 

RECITALS

 

                A.            WHEREAS, pursuant to the terms and subject to the
conditions of that certain Amended and Restated Financing Agreement dated as of
October 8, 2001 between the Agent, the Companies and the Guarantors (such
Amended and Restated Financing Agreement, as the same is hereby amended and may
hereafter be amended from time to time, being hereinafter referred to as the
“Agreement”), the Companies were granted a $100,000,000 revolving line of credit
which included a letter of credit facility;

 

B.            WHEREAS, payment of the Obligations of the Companies is supported
by the guaranties of the Guarantors pursuant to that certain Guaranty dated as
of October 8, 2001executed by the Guarantors for the benefit of the Agent and
the Lenders (the “Guaranty”);

D.            WHEREAS, to secure, in part, the Obligations (as defined in the
Agreement), (i) the Companies and the Guarantors have heretofore executed in
favor of the Agent certain Loan Documents (as defined in the Agreement),
including, without limitation, the Guaranty, which Loan Documents shall continue
as amended in connection herewith in full force and effect upon the execution of
this Amendment, all of the Loan Documents to continue to secure the payment by
the Companies of the Obligations, all as more fully set forth therein and
herein;

1

--------------------------------------------------------------------------------


 

E.             WHEREAS, the Companies have requested a waiver of the 30-day
prior notice period for certain events permitted under the Agreement;

F.             WHEREAS, in furtherance of the foregoing and to evidence the
agreements of the parties hereto in relation thereto the parties hereto desire
to amend the Agreement as hereinafter provided;

                NOW, THEREFORE, in consideration of the premises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties, intending to be legally bound,
agree as follows:

 

AGREEMENT

 

ARTICLE I

Definitions

 

                1.01        Capitalized terms used in this Amendment are defined
in the Agreement, as amended hereby, unless otherwise stated.

 

ARTICLE II

Amendments to Agreement

 

                Effective as of the respective date herein indicated, the
Agreement is hereby amended as follows:

 

                2.01        Amendment and Replacement of Bellville Tube
Corporation and the Definition BTC.  Effective as of the date of execution of
this Amendment, (i) the reference to “Bellville Tube Corporation, a Texas
corporation (“BTC”)” in the preamble to the Agreement is hereby deleted and
replaced with “Bellville Tube Company, L.P., a Texas limited partnership,
successor in interest by conversion to Bellville Tube Corporation, a Texas
corporation (“BTCLP”)”, and (ii) all references to the term “BTC” in the
Agreement shall be deleted and replaced with the term “BTCLP”.

 

                2.02        Amendment of Definition of “Guarantor” and
“Guarantors”.  Effective as of the date of execution of this Amendment, the
references to “Guarantor” and “Guarantors” in the preamble to the Agreement
shall be amended to include BTG and BTL.

 

ARTICLE III

Assumption of Obligations and Ratification and Grant of Liens

 

3.01        Assumption of Obligations.  Effective December 31, 2001, BTC
converted from a Texas corporation to a Texas limited partnership and changed
its name to Bellville Tube Company, L.P. (collectively, the “Conversion”). 
BTCLP hereby acknowledges and agrees that as a result of the Conversion, by
operation of law, BTCLP is liable for all Obligations of BTC, and BTCLP hereby
assumes all Obligations of BTC as of December 31, 2001 and all Obligations
incurred thereafter (including, without limitation, the indebtedness and
obligations under the Agreement and the other Loan Documents).

 

3.02        Ratification and Grant of Lien. BTCLP hereby acknowledges and agrees
that as a result of the Conversion, by operation of law, BTCLP became the owner
of all the assets of BTC as of December 31, 2001. BTCLP also acknowledges and
agrees that such assets were pledged by BTC as Collateral under the Agreement
and that after the Conversion, by operation of law, such assets remained
Collateral under the Agreement and subject to the lien granted thereunder to
Agent on behalf of the Lenders. BTCLP hereby grants to Agent for the benefit of
the Lenders a security interest in all Collateral now or hereafter owned by
BTCLP pursuant to the terms and provisions of Section 6 of the Agreement and
acknowledges and agrees that the security interest granted hereunder in any
assets previously owned by BTC is a renewal and continuation of the security
interest in such assets previously granted by BTC under the Agreement.

2

--------------------------------------------------------------------------------


 

3.03        Assumption of Obligations and Duties Under the Agreement. BTCLP
hereby (a) reaffirms all representations and warranties made by BTC under the
Agreement and the other Loan Documents to which BTC was a party, (b) assumes all
covenants, obligations and duties of BTC under the Agreement and the other Loan
Documents to which BTC was a party, and (c) agrees to be bound by the terms and
provisions of the Agreement as a Company and Obligor thereunder and to be bound
by the terms and provisions of the other Loan Documents to which BTC was a party
to the same extent and with the same force and effect as if BTCLP had been named
as BTC in each of the Loan Documents.

 

3.04        Assumption of Obligations and Grant of Lien by BTG and BTL. 
Effective as of the date of this Amendment, the new Obligors each agrees (i) to
be a Guarantor and Obligor under the Agreement and under that certain
Subordination Agreement dated October 8, 2001 executed by the Companies and the
Guarantors for the benefit of Agent and the other Lenders (the “Subordination
Agreement”), (ii) to be bound by the terms and provisions of the Agreement as a
Guarantor and Obligor thereunder and to be bound by the terms of the
Subordination Agreement as a Guarantor and Obligor thereunder to the same extent
and with the same force and effect as if the new Obligors had been originally
named as a party in each of such documents, (iii) to assume all covenants,
agreements and duties as a Guarantor and Obligor under the Agreement and as a
Guarantor and Obligor under the Subordination Agreement. The New Obligors also
hereby grant to Agent for the benefit of the Lenders a security interest in all
Collateral now or hereafter owned by the New Obligors pursuant to the terms of
Section 6 of the Agreement.  The New Obligors also agree to execute and deliver
to CIT concurrently with the execution hereof, a guaranty agreement (in form and
substance satisfactory to Agent) guaranteeing the prompt payment and performance
of all of the Companies’ Obligations.

 

ARTICLE IV

Conditions Precedent

 

4.01        Conditions to Effectiveness.  The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent in a manner
satisfactory to CITBC, unless specifically waived in writing by Agent:

 

                                (a)           Agent shall have received each of
the following, each in form and substance satisfactory to Agent, in its sole
discretion, and, where applicable, each duly executed by each party thereto,
other than Agent:

 

                                                                               
(i)            This Amendment, duly executed by Companies and the Guarantors;

 

                                                                               
(ii)           A Guaranty duly signed by the New Obligors;and

 

3

--------------------------------------------------------------------------------


 

                                                                               
(iii)          certified copies of the resolutions of the Board of Directors of
each of the Companies, the Guarantors and the New Obligors authorizing the
execution, delivery and performance of this Amendment and any and all other Loan
Documents executed by any of the Companies, the Guarantors or the New Obligors
in connection therewith, along with a certificate of incumbency certified by the
secretary of each of the Companies, the Guarantors and the New Obligors with
specimen signatures of the officers of the Companies, the Guarantors and the New
Obligors who are authorized to sign such documents, all in form and substance
satisfactory to the Agent; and

 

                                                                               
(iv)          Pledge Amendment duly signed by the Parent pledging all of its
ownership interest in the New Obligors; and

 

                                                                               
(v)           Pledge Agreements duly signed the New Obligors pledging all of
their ownership interest in BTCLP; and

 

                                                                               
(vi)          Opinion from Fulbright & Jaworski L.L.P. opining, in form and
substance satisfactory to Agent, which shall cover such matters incident to the
transactions contemplated by this Amendment and the other Loan Document as Agent
may reasonably require and the Companies, the Guarantors and the New Obligors
hereby authorize and direct such counsel to deliver such opinions to Agent; and

 

                                                                               
(vii)         All other documents Agent may request with respect to any matter
relevant to this Amendment or the transactions contemplated hereby.

 

                                (b)           The representations and warranties
contained herein and in the Agreement and the other documents executed in
connection with the Agreement (herein referred to as “Loan Documents”), as each
is amended hereby, shall be true and correct as of the date hereof, as if made
on the date hereof, except for such representations and warranties as are by
their express terms limited to a specific date.

 

                                (c)           No Default or Event of Default
shall have occurred and be continuing, unless such Default or Event of Default
has been otherwise specifically waived in writing by Agent.

 

                                (d)           All corporate proceedings taken in
connection with the transactions contemplated by this Amendment and all
documents, instruments and other legal matters incident thereto shall be
satisfactory to Agent.

 

ARTICLE V

Limited Waiver

 


                5.01        LIMITED WAIVER.  PURSUANT TO THE REQUEST OF THE
OBLIGORS, THE AGENT AND THE LENDERS HEREBY WAIVE THE THIRTY (30) DAYS PRIOR
WRITTEN NOTICE PROVISION FOR THE CONVERSION REQUIRED UNDER PARAGRAPH 7.09(E) OF
SECTION 7 OF THE AGREEMENT, SUCH WAIVER BEING SUBJECT TO THE SATISFACTION OF THE
CONDITIONS PRECEDENT IN ARTICLE IV OF THIS AMENDMENT AND TO THE OTHER TERMS,
CONDITIONS AND PROVISIONS OF THIS AMENDMENT.  THERE ARE NO OTHER WAIVERS GRANTED
BY THE AGENT AND THE LENDERS RELATING TO THE AGREEMENT EXCEPT THE WAIVER
SPECIFICALLY SET FORTH IN THIS SECTION 5.01 AND THE ABOVE

 

4

--------------------------------------------------------------------------------


 

waiver is effective only in the specific instances and for the purposes for
which given.

 

                5.02        No Other Waivers.  Except as otherwise specifically
provided for in this Amendment, nothing contained herein shall be construed as a
waiver by Agent of any covenant or provision of the Agreement, the other Loan
Documents, this Amendment or any other contract or instrument between the
Obligors and Agent, and the failure of Agent at any time or times hereafter to
require strict performance by the Obligors of any provision thereof shall not
waive, affect or diminish any right of Agent to thereafter demand strict
compliance therewith. Agent hereby reserves all rights granted under the
Agreement, the other Loan Documents, this Amendment, and any other contract or
instrument between the Obligors and Agent.

 

 

ARTICLE VI

Ratifications, Representations and Warranties

 

                6.01        Ratifications.  The terms and provisions set forth
in this Amendment shall modify and supersede all inconsistent terms and
provisions set forth in the Agreement and the other Loan Documents, and, except
as expressly modified and superseded by this Amendment, the terms and provisions
of the Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect.  The Companies, the Guarantors and
Agent agree that the Agreement and the other Loan Documents, as amended hereby,
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms.

 

                6.02        Representations and Warranties. The Companies and
the Guarantors hereby represent and warrant to Agent that (a) the execution,
delivery and performance of this Amendment and any and all other Loan Documents
executed and/or delivered in connection herewith have been authorized by all
requisite corporate or limited partnership or limited liability company action
(as applicable) on the part of the Companies and the Guarantors and will not
violate the Articles (or Certificates) of Incorporation or Bylaws of the
Companies and the Guarantors that are corporations or the limited partnership
agreements or certificates of limited partnership of the Companies and the
Guarantors that are limited partnerships or the articles of
formation/organization, regulations or limited liability company agreements of
the Companies that are limited liability companies; (b) each of the Company’s
and Guarantor’s Board of Directors (or the general partner of the applicable
limited partnership) or the members or the Board of Managers of the applicable
limited liability company has authorized the execution, delivery and performance
of this Amendment and any and all other Loan Documents executed and/or delivered
in connection herewith; (c) the representations and warranties contained in the
Agreement, as amended hereby, and any other Loan Document are true and correct
on and as of the date hereof and on and as of the date of execution hereof as
though made on and as of each such date; (d) no Default or Event of Default
under the Agreement, as amended hereby, has occurred and is continuing, unless
such Default or Event of Default has been specifically waived in writing by
Agent; (e) the Companies and the Guarantors are in full compliance with all
covenants and agreements contained in the Agreement and the other Loan
Documents, as amended hereby; and (f) the Companies and the Guarantors have not
amended their Articles (or Certificates) of Incorporation or their Bylaws or
similar organizational documents since the date of the Agreement, except as
otherwise disclosed to Agent.

 

5

--------------------------------------------------------------------------------


 

 

ARTICLE VII

Miscellaneous Provisions

 

                7.01        Survival of Representations and Warranties.  All
representations and warranties made in the Agreement or any other Loan Document,
including, without limitation, any  document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Loan Documents, and no investigation by Agent or any closing shall affect
the representations and warranties or the right of Agent to rely upon them.

 

                7.02        Reference to Agreement.  Each of the Agreement and
the other Loan Documents, and any and all other Loan Documents, documents or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Agreement, as amended hereby, are hereby amended
so that any reference in the Agreement and such other Loan Documents to the
Agreement shall mean a reference to the Agreement, as amended hereby.

 

                7.03        Expenses of Agent.  As provided in the Agreement,
Companies agree to pay on demand all costs and expenses incurred by Agent in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of Agent’s legal counsel, and all costs and
expenses incurred by Agent in connection with the enforcement or preservation of
any rights under the Agreement, as amended hereby, or any other Loan Documents,
including, without, limitation, the costs and fees of Agent’s legal counsel.

 

                7.04        Severability.  Any provision of this Amendment held
by a court of competent jurisdiction to be invalid or unenforceable shall not
impair or invalidate the remainder of this Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.

 

                7.05        Successors and Assigns.  This Amendment is binding
upon and shall inure to the benefit of Agent and Companies and their respective
successors and assigns, except that Companies may not assign or transfer any of
their rights or obligations hereunder without the prior written consent of
Agent.

 

                7.06        Counterparts.  This Amendment may be executed in one
or more counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
instrument.

 

                7.07        Effect of Waiver.  No consent or waiver, express or
implied, by Agent to or for any breach of or deviation from any covenant or
condition by Companies shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.

 

                7.08        Headings.  The headings, captions, and arrangements
used in this Amendment are for convenience only and shall not affect the
interpretation of this Amendment.

 

                7.09        Applicable Law.  THIS AMENDMENT AND ALL OTHER LOAN
DOCUMENTS EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE
PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

6

--------------------------------------------------------------------------------


 

                7.10        Final Agreement.  THE AGREEMENT AND THE OTHER LOAN
DOCUMENTS, EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS
EXECUTED.  THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY COMPANIES AND AGENT.

 

                7.11        Release by the Companies. THE COMPANIES HEREBY
ACKNOWLEDGE THAT THEY HAVE NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS–COMPLAINT,
CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE
OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO
SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM AGENT.  THE
COMPANIES HEREBY VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE AGENT,
THE OTHER LENDERS, AND THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH THE COMPANIES MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED
PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING,
TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE
AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT.

 

 

7.12  Release by the Guarantors.  Each Guarantor hereby consents to the terms of
this Amendment, confirms and ratifies the terms of the Guaranty executed by the
Guarantors and acknowledges that the Guaranty is in full force and effect and
ratifies the same, that the undersigned each has no defense, counterclaim,
set–off or any other claim to diminish the undersigned’s liability under such
document. THE GUARANTORS EACH HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND
FOREVER DISCHARGES THE RELEASED PARTIES, FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS

 

7

--------------------------------------------------------------------------------


 

AMENDMENT IS EXECUTED, WHICH THE GUARANTORS MAY NOW OR HEREAFTER HAVE AGAINST
THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE
OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE LOAN AGREEMENT OR OTHER CREDIT DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION
OF THIS AMENDMENT.

 

[The Remainder of this Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, this Amendment has been executed and is
effective as of the date first above–written.

 

COMPANIES:

 

LONE STAR TECHNOLOGIES, INC.

FINTUBE TECHNOLOGIES, INC.

LONE STAR STEEL COMPANY

LONE STAR LOGISTICS, INC.

T&N LONE STAR WAREHOUSE CO.

TEXAS & NORTHERN RAILWAY COMPANY

FINTUBE CANADA, INC.

 

 

By:

/s/ Robert F. Spears

 

Name:

Robert F. Spears

 

Title:

Vice President of each of the foregoing companies

 

BELLVILLE TUBE COMPANY, L.P.

as successor in interest by conversion to Bellville Tube Corporation

 

By:  Bellville Tube General, LLC, its general partner

 

By:

/s/ Robert F. Spears

 

Name:

Robert F. Spears

 

Title:

Vice President

 

GUARANTORS:

 

ENVIRONMENTAL HOLDINGS, INC.

ZINKLAHOMA, INC.

LONE STAR STEEL INTERNATIONAL, INC.

LONE STAR STEEL SALES COMPANY

ROTAC, INC.

LONE STAR ST HOLDINGS, INC.

 

 

By:

/s/ Robert F. Spears

 

Name:

Robert F. Spears

 

Title:

Vice President of each of the

foregoing companies

 

 

9

--------------------------------------------------------------------------------


 

NEW OBLIGORS:

 

BELLVILLE TUBE GENERAL, LLC

 

 

By:

/s/ Robert F. Spears

 

Name:

Robert F. Spears

 

Title:

Vice President

 

 

BELLVILLE TUBE LIMITED, LLC

 

 

By:

/s/ Richard F. Klumpp

 

Name:

Richard F. Klumpp

 

Title:

Manager

 

LENDERS:

 

THE CIT GROUP/BUSINESS CREDIT, INC.

as Agent and Lender

 

 

By:

 

/s/ Mark Porter

Name:

Mark Porter

Title:

 

Vice President

 

 

10

--------------------------------------------------------------------------------